Case: 21-1942    Document: 39    Page: 1   Filed: 09/27/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         PROVISUR TECHNOLOGIES, INC.,
                   Appellant

                            v.

                      WEBER, INC.,
                      Cross-Appellant
                  ______________________

                   2021-1942, 2021-1975
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01466.
                  ______________________

                Decided: September 27, 2022
                  ______________________

    SARA TONNIES HORTON, Willkie Farr & Gallagher LLP,
 Chicago, IL, argued for appellant. Also represented by
 MICHAEL BABBITT, REN-HOW HARN, CRAIG C. MARTIN.

    TYLER DUTTON, Sterne Kessler Goldstein & Fox, PLLC,
 Washington, DC, argued for cross-appellant. Also repre-
 sented by DONALD BANOWIT, RALPH WILSON POWERS, III,
 JON WRIGHT.
                ______________________

     Before PROST, REYNA, and STARK, Circuit Judges.
Case: 21-1942     Document: 39     Page: 2    Filed: 09/27/2022




 2                PROVISUR TECHNOLOGIES, INC.    v. WEBER, INC.



 PROST, Circuit Judge.
     Weber, Inc. (“Weber”) petitioned for inter partes review
 (“IPR”) of claims 1–14 of U.S. Patent No. 6,997,089 (“the
 ’089 patent”). In a final written decision, the Patent Trial
 and Appeal Board (“Board”) concluded that Weber had
 proved unpatentable as obvious claims 1–10, 13, and 14 but
 not claims 11 or 12. Weber, Inc. v. Provisur Techs., Inc., No.
 IPR2019-01466, Paper No. 36 (P.T.A.B. Mar. 8, 2021) (“Fi-
 nal Written Decision”). Patent Owner Provisur Technolo-
 gies, Inc. (“Provisur”) appeals the Board’s unpatentability
 determinations. Weber cross-appeals the Board’s determi-
 nation that claims 11 and 12 are not unpatentable. For the
 reasons set forth below, we affirm in part, vacate in part,
 and remand.
                         BACKGROUND
                               I
      The ’089 patent describes a method and system for
 “classifying slices or a portion cut from a food product ac-
 cording to an optical image of the slice.” ’089 patent Ab-
 stract. Some types of food products, like bacon or cold cuts,
 are packaged and sold in groups of slices and “in accord-
 ance with a particular weight requirement.” Id. at col. 1
 ll. 13–15. Systems of conveyors and slicers create and
 gather these groups for packaging. The ’089 patent ex-
 plains that, while slicing apparatuses and conveyor sys-
 tems were known in the art, it remained “desirable to
 provide a system which would be directly responsive to the
 quality of cut slices and which would provide a compact and
 effective arrangement to classify slices based on fat content
 and fat deposits.” Id. at col. 1 ll. 26–50. To that end, the
 patent describes an apparatus that includes a slicing sta-
 tion with a blade for removing slices from a food product.
 Id. at col. 3 ll. 31–34. The slices are moved on a series of
 conveyors to a weigh conveyor, which weighs the slice or
 stack and communicates the result to a CPU. Id. at col. 3
 ll. 35–53. An image processing system is arranged above
Case: 21-1942     Document: 39      Page: 3     Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.                 3



 the weigh conveyor and “preferably includes,” among other
 components, an “ELECTRIM EDC-1000N black and white
 640x480 pixel digital camera.” Id. at col. 3 ll. 54–64. The
 image processing system captures an image of the top slice
 of the stack while the stack passes within its field of vision.
 Id. at col. 4 ll. 20–30. Software in the image processing sys-
 tem or in the apparatus’s CPU analyzes the image, deter-
 mining perimeter or boundary dimensions and the fat-to-
 lean ratio of the food using pixel-by-pixel image data. Id.
 at col. 4 ll. 33–44. The system compares this data to pre-
 determined or programmable standards and classifies the
 food according to its fat content or flaws. Id. at col. 4
 ll. 56–64. The image processing system or the CPU then
 sends a signal to an actuator, which pivots “to deliver slices
 alternately to” the appropriate conveyor. Id. at col. 4
 ll. 9–13.
     Claim 1 of the ’089 patent is illustrative of the issues
 on appeal and recites:
     1. A method of classifying groups of slices collected
     in a stack after being cut from a food product, com-
     prising the steps of:
          removing a plurality of slices in succession
     from a food product by cutting, using a high speed
     slicing apparatus;
         dropping said plurality of slices from said food
     product and accumulating said plurality into a
     stack on a conveyor system having at least one con-
     veying surface;
         moving said stack on said conveying surface
     into an image field of a digital image receiving de-
     vice;
          generating pixel-by-pixel image data of a top
     slice of said stack using the digital image receiving
     device;
Case: 21-1942    Document: 39      Page: 4    Filed: 09/27/2022




 4                PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.



         determining a surface area of the top slice from
     the data;
         determining a fat content of said top slice on a
     pixel-by-pixel basis;
         comparing the fat content to at least one prede-
     termined limit; and
         classifying said stack according to said fat con-
     tent and said limit; and
         depending on how said stack is classified, con-
     veying said stack to a corresponding destination.
                              II
      Weber’s IPR petition set forth two grounds: (1) that
 claims 1, 3–5, 8–10, 13, and 14 were invalid as obvious over
 United Kingdom Patent GB 2,239,787 (“Whitehouse”) in
 view of U.S. Patent No. 5,267,168 (“Antonissen”) and U.S.
 Patent No. 4,016,788 (“Hardy”); and (2) that claims 2, 6, 7,
 11, and 12 were invalid as obvious over Whitehouse in view
 of Antonissen and Hardy and further in view of U.S. Patent
 No. 4,136,504 (“Wyslotsky”). Weber argued that Antonis-
 sen, which discloses a camera that “may be of any known
 type . . . but will preferably use an asynchronous CCD
 [charge-coupled device] to ensure rapid capture of the
 frame,” J.A. 658, teaches the claimed “digital image receiv-
 ing device.” Provisur, in its Patent Owner Response, dis-
 puted Weber’s characterization and argued that
 Antonissen does not disclose a digital camera because its
 camera uses an analog-to-digital converter external to the
 camera’s housing. Provisur also argued that Weber had
 failed to show how the combination of Whitehouse with An-
 tonissen would have been able to “determine[] a surface
 area of the top slice” from “pixel-by-pixel image data” as
 required by the claims.
     To address Provisur’s argument that Antonissen does
 not disclose a digital camera, Weber submitted with its
Case: 21-1942    Document: 39      Page: 5      Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.                 5



 reply several pieces of evidence about ELECTRIM cam-
 eras, including (1) an article about the ELECTRIM EDC-
 1000 series, (2) an Internet Archive capture of the Fre-
 quently Asked Questions page on ELECTRIM’s website,
 and (3) a technical manual for the EDC-1000 series cam-
 eras. Weber also submitted a supplemental declaration
 from its expert explaining that Weber’s original position
 that Antonissen describes a digital camera was correct be-
 cause that camera works the same way as the ELECTRIM
 cameras do. Provisur deposed the expert and learned that
 Weber possessed the ELECTRIM evidence when it filed its
 petition. Provisur also probed the expert’s knowledge of
 the difference between different ELECTRIM camera mod-
 els, prompting Weber, on redirect, to introduce a data sheet
 showing various models, including the EDC-1000 and the
 EDC-1000N.
      Provisur asked the Board to exclude Weber’s
 ELECTRIM-related evidence, arguing that it (1) was un-
 duly prejudicial under Rule 403 of the Federal Rules of Ev-
 idence and (2) violated the Board’s rules because Weber
 introduced it too late. In its Final Written Decision, the
 Board rejected Provisur’s arguments, concluding that the
 evidence was “highly probative of how the camera men-
 tioned in the ’089 patent operates” and that it was not un-
 timely because it responded to Provisur’s “argument that
 Antonissen’s imaging hardware is not akin to the imaging
 hardware that is described in the Specification and recited
 in every claim in the ’089 patent.” Final Written Decision,
 at 31, 34. The Board also found that Provisur “had a full
 and fair opportunity at [Weber’s expert]’s deposition to
 meet the evidence as reflected in the extensive cross-exam-
 ination on this evidence” and to “respond[] to this evidence
 in its Sur-reply.” Id. at 35.
     On the petition’s merits, the Board concluded that We-
 ber had proven by a preponderance of the evidence that all
 of the challenged claims were unpatentable except for
 claims 11 and 12. Id. at 36. Stating its belief that Provisur
Case: 21-1942    Document: 39      Page: 6    Filed: 09/27/2022




 6                PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.



 did “not dispute that [Weber] ha[d] demonstrated that the
 combined teachings of Whitehouse, Antonissen, and Hardy
 describe or suggest all limitations of claim 1 other than the
 ‘digital image receiving device’ of element 1.3,” the Board
 confined its analysis of Ground 1 to whether Antonissen
 teaches the claimed “digital image receiving device.” See
 id. at 13. Relying on Weber’s ELECTRIM evidence, the
 Board concluded that it does. Id. at 14–16. It then rejected
 Provisur’s motivation-to-combine arguments and con-
 cluded that Weber had shown that claims 1, 3–5, 8–10, 13,
 and 14 were invalid as obvious. Id. at 16–23. With respect
 to Ground 2, the Board concluded that the addition of
 Wyslotsky to the Whitehouse/Antonissen/Hardy combina-
 tion rendered obvious claims 2, 6, and 7 because Wyslotsky
 discloses the concept of weighing the stack “at the same
 time” as the combined system generates a digital image of
 the stack. Id. at 26–28. But for claims 11 and 12, which
 recite a physical arrangement of a camera over a weighing
 conveyor, the Board concluded that Weber had failed to
 show that Wyslotsky discloses a scale located under a cam-
 era or to offer a “persuasive reason why an ordinarily
 skilled artisan would have modified the references to
 achieve such an arrangement.” Id. at 28–29.
     Each party appeals aspects of the decision adverse to
 it. We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
                               I
     We begin with Provisur’s appeal, which raises two chal-
 lenges. First, Provisur argues that the Board abused its
 discretion when it denied Provisur’s motion to exclude the
 ELECTRIM-related evidence. Second, Provisur contends
 that the Board violated the Administrative Procedure Act
 (“APA”) by failing to address all of Provisur’s patentability
 arguments. We address each argument in turn.
Case: 21-1942     Document: 39      Page: 7     Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.                 7



                               A
     Provisur first challenges the Board’s decision denying
 its motion to exclude Weber’s reply evidence. We review
 the Board’s evidentiary determinations, including whether
 a party exceeded the scope of a proper reply, for abuse of
 discretion. VidStream LLC v. Twitter, Inc., 981 F.3d 1060,
 1064 (Fed. Cir. 2020); Apple Inc. v. Andrea Elecs. Corp.,
 949 F.3d 697, 705 (Fed. Cir. 2020). “The Board abuses its
 discretion if its decision (1) is clearly unreasonable, arbi-
 trary, or fanciful; (2) is based on an erroneous conclusion of
 law; (3) rests on clearly erroneous fact finding; or (4) in-
 volves a record that contains no evidence on which the
 Board could rationally base its decision.” ClearOne, Inc. v.
 Shure Acquisition Holdings, Inc., 35 F.4th 1345, 1351
 (Fed. Cir. 2022).
      The Board did not abuse its discretion. Weber’s IPR
 petition purported to explain why the ’089 patent’s claims
 were invalid, Provisur’s response argued that the prior art
 did not disclose a digital camera, and Weber’s reply ex-
 plained that the prior art used the same type of camera as
 the one described in the ’089 patent’s specification. The
 Board properly concluded that the reply evidence was both
 directly responsive to Provisur’s arguments and highly pro-
 bative. Final Written Decision, at 31, 33. Importantly, We-
 ber’s invalidity theories did not change, nor did the reply
 fill any holes in Weber’s petition. 1 Weber’s reply merely
 explained why Provisur was incorrect about the scope of
 the ’089 patent’s claims and reiterated how the prior art
 taught the same technology. Nothing in the reply violated
 the Board’s rules or our precedent, so it was appropriate for
 the Board to admit the new evidence.



     1   Provisur contends that Weber’s reply “gap-filled”
 the petition, but the gaps it points to are the holes it tried—
 and failed—to poke with its responsive arguments.
Case: 21-1942      Document: 39      Page: 8     Filed: 09/27/2022




 8                 PROVISUR TECHNOLOGIES, INC.     v. WEBER, INC.



     Provisur faults the Board for failing to address the fact
 that Weber could have included the ELECTRIM evidence
 in its IPR petition yet didn’t. But the Board’s conclusion
 that Weber’s reply responded to Provisur’s arguments ob-
 viated the need to address when Weber first possessed the
 evidence. By concluding that Weber’s reply evidence
 properly rebutted Provisur’s arguments, the Board neces-
 sarily also determined that Weber didn’t have to submit
 the evidence with its petition. Provisur’s argument con-
 flates capability with obligation: Weber could have submit-
 ted the ELECTRIM evidence with its petition, but nothing
 obligated it to, nor does Provisur convincingly argue other-
 wise. The petition set forth a prima facie obviousness case,
 and the reply adduced evidence shedding light on the
 ’089 patent’s scope after Provisur had tried to narrow it.
     Provisur also argues that Weber’s late submission of
 the ELECTRIM evidence prejudiced it and that the evi-
 dence should have been excluded under Rule 403 of the
 Federal Rules of Evidence. The Board did not abuse its
 discretion in admitting the evidence: it is highly proba-
 tive—indeed, it appears to have been dispositive—and Pro-
 visur had an opportunity to respond both by cross-
 examining Weber’s expert and in a sur-reply to the Board.
 Provisur does not convince us that two days, the amount of
 time it had after the expert’s deposition to submit its sur-
 reply, was insufficient time for it to respond to arguments
 characterizing the very technology Provisur’s patent de-
 scribes. Nor are we moved by Provisur’s argument that 10
 minutes was insufficient time to re-cross Weber’s expert on
 the data sheet Weber introduced at the deposition; Provi-
 sur was entitled to two hours of record time for re-cross ex-
 amination under 37 C.F.R. § 42.53(c), and Weber’s
 deposition tactics, however inappropriate, 2 did not compel



     2    See J.A. 2847–48 (APJ Weatherly commenting,
 “[s]uffice it to say if it’s not clear already, I believe [Weber]
Case: 21-1942     Document: 39      Page: 9     Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.                 9



 Provisur to leave when it did. Provisur has not shown that
 the danger of unfair prejudice, waste of time, or confusion
 of the issues substantially outweighs the highly probative
 value of the ELECTRIM camera evidence.
     We therefore affirm the Board’s decision denying Pro-
 visur’s motion to exclude.
                               B
      Provisur next argues that the Board erred by failing to
 address Provisur’s argument that Weber failed to explain
 how its prior-art combinations “determin[e] a surface area
 of the top slice from the [pixel-by-pixel image] data [of a top
 slice of the stack].” This element appears in claim 1, and
 an identical or substantially similar element appears in
 each of the other independent claims. Provisur refers to
 these claim elements as the “surface-area limitations,” and
 we do the same.
     Under the APA, the Board must fully and particularly
 set out the bases upon which it reached its decision. In re
 Sang-Su Lee, 277 F.3d 1338, 1342 (Fed. Cir. 2002). To per-
 mit effective appellate review, the Board’s patentability
 analysis must be “clearly disclosed and adequately sus-
 tained.” See SEC v. Chenery Corp., 318 U.S. 80, 94
 (1943); In re Thrift, 298 F.3d 1357, 1364 (Fed. Cir.
 2002) (emphasizing that the Board is required to “docu-
 ment its reasoning on the record to allow accountability”
 and to facilitate “effective judicial review”); Gechter v. Da-
 vidson, 116 F.3d 1454, 1457 (Fed. Cir. 1997) (explaining
 that the Board must explain its reasoning with sufficient
 specificity to enable this court, “without resort to


 should have allowed [Provisur] to contact [the Board] for a
 ruling on this issue [regarding the scope of the redirect ex-
 amination] during the deposition. And I think that [We-
 ber’s] refusal to do so, frankly, was unreasonable and
 borderline embarrassing.”).
Case: 21-1942    Document: 39      Page: 10    Filed: 09/27/2022




 10               PROVISUR TECHNOLOGIES, INC.    v. WEBER, INC.



 speculation,” to effectively evaluate an anticipation rejec-
 tion). “We may affirm an agency ruling if we may reason-
 ably discern that it followed the proper path, even if that
 path is less than perfectly clear.” Ariosa Diagnostics v. Ver-
 inata Health, Inc., 805 F.3d 1359, 1365 (Fed. Cir. 2015).
 We conclude that the Board failed to meet that standard
 here.
      The Board never explained how the Whitehouse/Anto-
 nissen/Hardy combination teaches or suggests the surface-
 area limitations. Instead, the Board limited its analysis of
 the independent claims to the “digital image receiving de-
 vice” limitation. Final Written Decision, at 13–19. For all
 other claim limitations, including the surface-area limita-
 tions, it said only that “Petitioner’s argument and evidence
 summarized above, which we adopt as our own, persuades
 us that the combination of Whitehouse, Antonissen, and
 Hardy collectively disclose or suggest all elements of
 claim 1 other than the ‘digital image receiving device.’” Id.
 at 13. It did this, presumably, because of its impression
 that Provisur had “not dispute[d] that [Weber] ha[d]
 demonstrated that the combined teachings of Whitehouse,
 Antonissen, and Hardy describe or suggest all limitations
 of claim 1 other than the ‘digital image receiving device.’”
 Id. But that is not an accurate characterization of Provi-
 sur’s arguments. In its Patent Owner Response, Provisur
 argued that “Weber failed to show how the purported com-
 bination would have worked to determine a ‘surface area’
 from the ‘pixel-by-pixel image data.’” J.A. 1507. Provisur
 then proceeded to examine the disclosures Weber had re-
 lied on as teaching that claim element and concluded that
 “Weber offers no explanation on how the two [references]
 would be combined to disclose this claim limitation.”
 J.A. 1508. And Weber responded to that argument in its
 reply. See J.A. 2123–24. Provisur plainly argued that the
 prior art did not render obvious the surface-area limitation,
 and the Board’s analysis does not explicitly address those
 arguments or even implicitly explain how the combined
Case: 21-1942    Document: 39       Page: 11    Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.               11



 system “determin[es] a surface area of the top slice from
 the [pixel-by-pixel image] data” in a way that fairly con-
 templates and resolves those arguments. The Board’s
 adoption of Weber’s argument and evidence, coupled with
 its mischaracterization of Provisur’s arguments, precludes
 us from engaging in meaningful appellate review and,
 therefore, violates the APA.
     While Weber does not argue that the Board explicitly
 addressed Provisur’s surface-area-limitations argument, it
 does suggest that the Board’s logic is reasonably discerna-
 ble from the record. But it only points to the Board’s sum-
 mary of Whitehouse’s teachings. See Cross-Appellant’s
 Br. 48–49 (citing Final Written Decision, at 9). That the
 Board understood Whitehouse’s disclosure does not show
 how the Board thought that it (or anything else) rendered
 obvious the surface-area limitations, even if Weber relied
 on some of the cited excerpts in its petition in making its
 surface-area-limitation arguments. Weber offers no other
 explanation for how the Board’s logic is reasonably discern-
 ible from its analysis, nor do we perceive any: the Final
 Written Decision does not address the surface-area limita-
 tions at all. Accordingly, we vacate the Board’s decision
 with respect to claims 1, 9, and 13. Because those three
 claims are all of the ’089 patent’s independent claims, we
 also vacate the Board’s judgment as to all claims found un-
 patentable and remand for the limited purpose of the
 Board’s consideration of Provisur’s surface-area-limitation
 arguments.
                               II
     We turn next to Weber’s cross-appeal, which raises just
 one issue: whether the Board erred in upholding the pa-
 tentability of claims 11 and 12 of the ’089 patent. We re-
 view the Board’s legal determinations de novo and its fact
 findings for substantial evidence. ACCO Brands Corp. v.
 Fellowes, Inc., 813 F.3d 1361, 1365 (Fed. Cir. 2016). “Sub-
 stantial evidence is such relevant evidence as a reasonable
Case: 21-1942    Document: 39     Page: 12    Filed: 09/27/2022




 12               PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.



 mind might accept as adequate to support a conclusion.” In
 re Bd. of Trs. of Leland Stanford Junior Univ., 991 F.3d
 1245, 1250 (Fed. Cir. 2021) (cleaned up).
     Weber asserts two bases for overturning the Board’s
 patentability determinations for claims 11 and 12: (1) the
 Board erred in construing “weigh conveyor” to mean
 “scale”; and (2) the Board incorrectly viewed Wyslotsky’s
 teachings in isolation rather than in the context of Weber’s
 asserted Whitehouse/Antonissen/Hardy/Wyslotsky combi-
 nation. We do not address the claim-construction argu-
 ment because we agree that the Board erred in considering
 Wyslotsky alone, and we conclude that this error warrants
 vacatur of the Board’s judgment as to claims 11 and 12.
     In concluding that claims 11 and 12 were patentable
 over the cited prior art, the Board focused its analysis on
 Wyslotsky’s teachings. It began by agreeing with Provisur
 that “Wyslotsky does not disclose or render obvious . . .
 placing a camera above a ‘weigh conveyor.’” Final Written
 Decision, at 28. It then acknowledged that Wyslotsky
 teaches a “photoscanning device 40 that is an alternative
 to a scale for weighing slices” and that “the actual weight
 of slices may be detected by weighing on an automated
 scale” before dismissing that teaching because it “fails to
 mention or establish where the ‘automated scale’ is located
 and wholly fails to disclose such a scale being located under
 photoscanning device 40.” Id. at 28–29. It concluded that
 “none of the prior art marshalled by [Weber] discloses the
 claimed physical arrangement of the camera and weighing
 conveyor recited in claims 11 and 12 and [Weber] offers no
 persuasive reason why an ordinarily skilled artisan would
 have modified the references to achieve such an arrange-
 ment.” Id. at 29. The Board’s analysis is faulty for two
 reasons.
     First, Weber’s IPR petition did not rely on Wyslotsky
 as teaching the claimed physical arrangement of a camera
 over a weighing conveyor, as the Board’s analysis suggests.
Case: 21-1942    Document: 39      Page: 13     Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.               13



 Instead, Weber relied on the physical components de-
 scribed in Whitehouse and Antonissen—specifically,
 Whitehouse’s conveyors and Antonissen’s digital camera—
 and then pointed to Wyslotsky’s teachings for why a person
 of skill in the art would choose to position the weigh con-
 veyor under the camera. See J.A. 129–130. The Board’s
 analysis does not substantively engage with these argu-
 ments, even if we charitably read its concluding sentences
 referring to “the prior art marshalled by [Weber]” as refer-
 ring to the entire combination rather than the single refer-
 ence the Board had discussed in the immediately preceding
 sentences. See Final Written Decision, at 29. Because the
 Board never directly or implicitly addressed the arguments
 that Weber had set forth in its petition, it erred.
     Second, and more importantly, the Board’s findings for
 claims 11 and 12 are inconsistent with those it made for
 claims 2, 6, and 7. 3 Those latter claims require imaging
 and weighing food slices “at the same time.” See ’089 pa-
 tent col. 6 ll. 3–5, 21–23, 31–33. Weber’s IPR petition relied
 on Wyslotsky as teaching that concept and argued that, in
 the combined system, a skilled artisan would place
 Whitehouse’s weighing cell 32 in conveyor 19 to implement
 that teaching in a combined Whitehouse/Antonissen sys-
 tem, which otherwise imaged and weighed the food slices
 at different times. See J.A. 125–26. A skilled artisan would
 have been motivated to take this approach, Weber argued,



     3   Though we have vacated the Board’s judgment as
 to dependent claims 2, 6, and 7 (because the Board failed
 to consider Provisur’s surface-area-limitations arguments,
 see supra Discussion Part I.B), we nonetheless address this
 aspect of the Board’s decision because, if the Board on re-
 mand again concludes that the independent claims are un-
 patentable, these findings for claims 2, 6, and 7—otherwise
 unchallenged on appeal—would dictate concluding that
 claims 11 and 12 are also unpatentable.
Case: 21-1942    Document: 39      Page: 14    Filed: 09/27/2022




 14               PROVISUR TECHNOLOGIES, INC.    v. WEBER, INC.



 because it would have enabled a skilled artisan to remove
 an entire conveyor from the system—Whitehouse con-
 veyor 31—resulting in the system depicted below:




 See J.A. 126–27. As this Weber-annotated image plainly
 shows, the weigh conveyor—the combination of conveyor
 19 and scale 32—is situated directly below camera 4. We-
 ber repeated these arguments when it explained why
 claims 11 and 12 were unpatentable. J.A. 129–30. Cru-
 cially, the Board credited them for claims 2, 6, and 7, agree-
 ing that Wyslotsky taught the concept of weighing and
 imaging at the same time. Final Written Decision, at 27.
 And in rejecting Provisur’s argument that Weber had failed
 to establish a motivation to combine, the Board noted that
 Weber had “persuasively respond[ed] that it identified re-
 moving a conveyor from the system as the reason motivat-
 ing an ordinarily skilled artisan to have incorporated
 teachings relating to Wyslotsky’s photoscanning device”—
 a result that would have been possible only if the skilled
 artisan had moved the weighing cell 32 from conveyor 31
 to conveyor 19, as Weber had suggested. See id. at 27–28.
 Since moving the weighing cell to conveyor 19 would have
 resulted in precisely the arrangement that claims 11 and
 12 require, the Board credited for claims 2, 6, and 7 the
 same arguments Weber made for claims 11 and 12. See
Case: 21-1942     Document: 39      Page: 15     Filed: 09/27/2022




 PROVISUR TECHNOLOGIES, INC.    v. WEBER, INC.                15



 J.A. 129–130. It nonetheless upheld claims 11 and 12, and
 in doing so, it erred.
      Provisur’s counterarguments repeat the Board’s mis-
 takes. For example, Provisur contends that the Board cor-
 rectly rejected Weber’s arguments because Weber had
 failed to identify a motivation for a person of skill in the art
 to develop a system that includes both a camera with mass
 detection means and a cell that weighs slices. But, as
 pointed out above, Weber never relied on Wyslotsky’s pho-
 toscanning device. Rather, it relied on Wyslotsky only as
 teaching the concept of weighing and imaging at the same
 time; it always relied on Whitehouse’s and Antonissen’s
 physical components. So the combination would not result
 in redundant weight-determination means, as Provisur
 suggests. Provisur also argues that the Board never cred-
 ited Weber’s argument that moving the scale would allow
 a skilled artisan to remove a conveyor from the system.
 That is plainly incorrect: the Board explicitly noted that
 Weber had “persuasively respond[ed] that it identified re-
 moving a conveyor from the system as the reason motivat-
 ing an ordinarily skilled artisan to have incorporated
 teachings relating to Wyslotsky’s photoscanning device.”
 Final Written Decision, at 27–28 (emphasis added).
      We therefore conclude that the Board erred in deciding
 that claims 11 and 12 are not obvious and accordingly va-
 cate that judgment. On remand, should the Board find the
 independent claims obvious after considering the surface-
 area limitations, claims 11 and 12 are also obvious in view
 of the Board’s determinations regarding claims 2, 6, and 7,
 which we do not otherwise disturb on appeal.
                          CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the reasons set forth
 above, we affirm in part, vacate in part, and remand this
 case to the Board for the limited purpose of addressing the
 surface-area limitations of claims 1, 9, and 13.
Case: 21-1942   Document: 39   Page: 16    Filed: 09/27/2022




 16              PROVISUR TECHNOLOGIES, INC.   v. WEBER, INC.



   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                         COSTS
 No costs.